 


110 HCON 115 IH: Urging all sides to the current political crisis in Ukraine to act responsibly and use dialogue to resolve the crisis and ensure a free and transparent democratic system in Ukraine based on the rule of law.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 115 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Hastings of Florida (for himself, Ms. Kaptur, and Mr. Levin) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Urging all sides to the current political crisis in Ukraine to act responsibly and use dialogue to resolve the crisis and ensure a free and transparent democratic system in Ukraine based on the rule of law. 
 
 
Whereas the Ukrainian people, most dramatically during the 2004 Orange Revolution, clearly proved their ability to resolve political differences through nonviolent protest and in a manner consistent with democratic principles; 
Whereas Ukraine currently faces a political crisis, rooted in hastily conceived constitutional reforms, that could jeopardize that country’s hard-fought and substantial democratic gains; 
Whereas on April 2, 2007, Ukrainian President Viktor Yushchenko issued a decree dissolving the Parliament (Verkhovna Rada) and calling for early parliamentary elections, asserting that the government of Prime Minister Viktor Yanukovich has exceeded its mandate and is attempting to monopolize political power; 
Whereas the Verkhovna Rada subsequently passed a resolution alleging that the presidential decree was unconstitutional and has refused to comply; 
Whereas Ukraine’s Constitutional Court has been asked to rule on whether President Yushchenko’s decree violates the Ukrainian Constitution; 
Whereas several Constitutional Court judges have stated that political pressure and threats were preventing their efforts to end Ukraine’s political deadlock; 
Whereas demonstrations by supporters of all sides to the crisis are being held in the streets of Kyiv; and 
Whereas the United States Congress has consistently demonstrated strong bipartisan support for an independent, democratic Ukraine: Now, therefore, be it 
 
That Congress— 
(1)acknowledges and welcomes the strong relationship formed between the United States and Ukraine since the restoration of Ukraine's independence in 1991; 
(2)urges all sides to the current political crisis in Ukraine to act responsibly and use dialogue to resolve the crisis; 
(3)urges all sides to adhere to the rule of law and resolve disputes in a peaceful manner consistent with Ukraine’s democratic values and national interest, in keeping with its commitments as a member of the Organization for Security and Cooperation in Europe (OSCE); 
(4)expresses strong and continuing support for the efforts of the Ukrainian people to establish a full democracy, the rule of law, and respect for human rights; 
(5)pledges its continued assistance to the strengthening of a free and transparent democratic system in Ukraine based on the rule of law and the continued development of a free market economy in Ukraine; and 
(6)reaffirms its commitment to Ukraine's independence, sovereignty and territorial integrity, and assumption of Ukraine’s rightful place as a full member of the international community of democracies. 
 
